Citation Nr: 0406762	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from August 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2003.  The Board 
undertook additional evidentiary development in April 2003 
and remanded the case to the RO in July 2003.  


FINDINGS OF FACT

1.  The veteran was treated for acute low back strain during 
active service.  

2.  A chronic low back disease to include intervertebral disc 
syndrome was not shown during active service or was not 
manifested in the first year after service.  

3.  The probative evidence shows that there was no continuity 
of low back symptoms prior to the veteran's intercurrent, 
post-service, work-related back injury.  

4.  The competent and probative medical evidence of record 
establishes that the veteran's post-service intervertebral 
disc syndrome is the result of a post-service work-related 
injury and not attributable to back strain or any other 
incident or event of active service.   


CONCLUSION OF LAW

Intervertebral disc syndrome was not incurred or aggravated 
during active military service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Court decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision with respect to the issue of service 
connection was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

The RO, in an April 2001 letter, notified the veteran of the 
passage of the VCAA and the evidence and information 
necessary to substantiate his claim for service connection.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

Additionally, in the December 1999 and October 2000 rating 
decisions, the RO notified veteran the reason why he was not 
entitled to service connection.  The March 2002 statement of 
the case fully provided the laws and regulations pertaining 
to entitlement to the benefits sought, and it included a 
detailed explanation as to why he had no entitlement to 
service connection under the applicable laws and regulations 
based on the evidence provided at that time.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (c), 
(d) (2003).  In this case, the RO had previously obtained the 
veteran's complete service medical records in April 1970.  
The evidence in this case also includes all available post-
service VA and private medical records.  Although the veteran 
contends that he received post-service medical treatment for 
continued low back symptoms at several private medical 
facilities shortly after separation and until approximately 
1976, he has testified that these records are no longer 
available.  Transcript, p. 9 (April 2001); Transcript, pp. 5-
7 (Jan. 2003).  It is clear from his testimony that an 
attempt to obtain the purported evidence would be futile.  
The veteran does not contend and the evidence does not 
indicate that there is additional and available post-service 
medical evidence that has not been obtained.  

The veteran has submitted two medical opinions from his 
treating physician on the issue of causation in this case.  
The veteran has also undergone a VA compensation examination 
with respect to the issue being decided.  The VA examiner 
certified a review of all the evidence of record in rendering 
a medical opinion on causation in this case.  The VA examiner 
provided a specific medical opinion on causation based on a 
physical examination and review of the evidence.  The Board 
finds that another VA compensation examination is not 
warranted in this case since the medical opinions already 
submitted and obtained provide adequate medical evidence to 
issue a decision in this case.  

This obviates any need for another medical opinion on the 
issue because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Consequently, no further development is 
necessary for resolution of the claim for service connection.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
413.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 413.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran seeks service connection for a chronic back 
disorder, which has been diagnosed as intervertebral disc 
syndrome.  He contends that he sustained his initial back 
injury during active service and that he has had chronic and 
recurrent back symptoms since the time of his injury during 
active service.  

In statements and testimony, the veteran testified that he 
initially injured his low back in 1967 while pulling a power 
unit onto the flight line and that he received ongoing 
treatment for continued back problems on several occasions 
subsequent to his injury during service.  He testified that 
at the time of his 1982 work-related back injury he was still 
experiencing prior back problems and he related this history 
to the examining health care professional at that time.  In a 
statement submitted at his personal hearing, the veteran's 
former spouse stated that she and the veteran were married 
from 1966 to 1977 and she recalled the veteran having back 
pain often.    

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's August 1965 enlistment reflects the spine and 
the musculoskeletal system were normal.  In September 1965, 
the veteran complained of foot, back and right-sided pain.  
The impression was sacroiliac pain with pes planus.  In June 
1967, the veteran was seen for acute back pain with lumbar 
muscle spasm.  He was provided a muscle relaxant.  A February 
1968 emergency sick call report shows that the veteran 
reported injuring his back.  The veteran related a several 
year history of lumbosacral strain, which he aggravated 
several days earlier.  Examination showed lumbosacral pain on 
the right, but neurological examination of the lower 
extremities was within normal limits.  There was no pain down 
the legs, weakness, or numbness.  The impression was 
lumbosacral strain for which he was prescribed medication, 
rest and heat.  

In June 1968, the veteran was seen for an acute muscle spasm 
of the back and he was provided a muscle relaxant.  Two days 
later he was improved but having continued pain.  He was 
referred to physical therapy where he received one moist heat 
treatment to his low back several days later.  The veteran 
was seen in October 1968 for minimal back strain for which he 
was treated with heat.  At his November 1968 separation 
examination, the evaluation of the spine and the 
musculoskeletal system was normal and there was no diagnosis 
of chronic lumbosacral strain or any other low back 
disability.  

In September 1984, the veteran filed an application for 
nonservice-connected pension benefits based on a December 
1982 work-related low back injury.  

The post-service medical evidence shows the veteran received 
private medical treatment for his work-related low back 
injury in March 1983.   A private medical record indicates 
that the veteran was hospitalized in September 1983 due to 
recurrent low back pain radiating into the right lower 
extremity with numbness and difficulty walking.  The veteran 
reported having injured his back at work in December 1982 
when lifting something heavy; he felt something pop.  
Following physical examination and diagnostic testing, the 
final diagnosis was low back syndrome.  

Additional private medical statements and treatment records 
dated in 1984 and 1985 include statements from the veteran 
that his low back symptoms had been present since his 
December 1982 work-related back injury.  

In a January 1985 opinion, the veteran's treating physician 
stated that he was still treating the veteran for the work-
related low back injury.  The physician stated the veteran 
was still disabled from returning to work and opined that he 
had at least a 30 percent permanent partial disability as a 
result of the previous injury.  

The veteran submitted a February 1985 statement, in which he 
stated that he injured his back at work in December 1982 and 
had been unable to work since February 1984 due to this 
injury.  During a February 1985 VA compensation examination 
the veteran again reported having chronic low back symptoms 
with radiating pain since his work-related injury in December 
1982.  

In November 1985 the veteran was admitted to a private 
hospital because of continued back complaints since his work-
related injury.  At that time, he underwent a partial 
laminectomy with excision of a herniated nucleus pulposus at 
L4-L5 on the right side.  In a December 1985 statement, the 
veteran's treating physician specifically concluded that the 
veteran's hospitalization and surgery for his low back and 
right leg pain was due to the accident in 1982.  

In October 1986, private medical records reveal that the 
veteran was seen for increasing low back pain and right leg 
pain.  He stated that he had been doing fairly well since the 
surgery for his work-related injury but reexperienced his 
symptoms following a motor vehicle accident in May 1986.  The 
impression was lumbar radiculopathy.  

During a May 1987 VA compensation examination, the veteran 
stated that he began having low back pain in 1982 secondary 
to a work-related low back injury.  He related a history of 
the November 1985 surgery.  

In May 1999, the veteran filed his a claim for service 
connection for a back condition.  

Private medical treatment records and diagnostic studies from 
the veteran's treating physician dated from 1997 to 2000 were 
submitted.  The impression included lumbar radiculopathy and 
lumbar spinal stenosis.  In a May 2000 statement, the private 
physician stated that the veteran reported a back injury and 
back problems during active service.  The physician noted 
that the veteran had a significant history of back and leg 
pain and that he had operations on his cervical and lumbar 
spine.  The physician diagnosed neurogenic claudication with 
residual spinal stenosis.  The physician stated that this is 
a degenerative process and that trauma can accelerate its 
development.  The physician opined that, if the veteran did 
have a significant problem with his back while he was in the 
military, some part of his disability should be considered VA 
responsibility.  

In May 2001, the RO obtained copies of numerous medical 
treatment records used in connection with the veteran's claim 
for Social Security Administration disability benefits.  
These records include multiple examination and consultation 
reports that are dated between January 1983 and November 
1984.  They show examination and evaluation of the December 
1982 work-related low back injury.  In all these records the 
veteran related that his low back symptoms began after 
sustaining the work-related injury.  He provided no history 
of ongoing or recurrent low back symptoms since active 
service.  

An October 2002 Magnetic Resonance Imaging (MRI) report 
revealed severe right lateral herniated nucleus pulposus at 
L3-L4 and postoperative changes at L5-S1 with mild 
spondylitic disc protrusion versus a scar.  In a January 2003 
statement, the veteran's private physician noted that he had 
treated the veteran since 1986.  He stated that the veteran 
had chronic degenerative lumbar disc disease, which resulted 
in several operations.  He stated that the veteran continued 
to have intractable back and leg pain and quadriceps weakness 
as a result.  The physician opined that, based on his records 
and the care he had provided as well as the information 
provided in the emergency sick call record of February 5, 
1968, the veteran had a chronic lumbar strain that was 
present back in 1968.  

A September 2003 VA compensation examination report showed 
that the review of record disclosed that the veteran 
sustained multiple low back injuries during active service 
while moving heavy equipment.  The veteran reported having 
been diagnosed and treated for a herniated nucleus pulposus 
after service, but he did not relate the post-service, work-
related injury.  Based on the history and examination the VA 
examiner concluded that the veteran had lumbar spinal 
stenosis with involvement of the right-sided L4-L5 nerve 
roots.  In a November 2003 addendum to the VA examination, 
the examiner noted that, at the time the veteran was examined 
for his back pain during active service in 1968, he denied 
radiating pain in his legs, numbness and weakness.  The 
examiner noted that neurologic symptoms were also not shown 
during an examination later in 1968.  The examiner stated 
that a thorough review of the post-service medical records 
shows the veteran did not report back problems prior to his 
December 1982 work-related injury.  The examiner noted that 
the veteran had consistently stated in the records 
contemporaneous with the work-related injury that the onset 
of his back problems began as a result of that post-service 
injury.  The examiner noted that this was consistent with the 
veteran's initial application for nonservice-connected 
pension benefits in 1984, during which no military cause for 
the back disability was claimed.  The examiner stated that, 
given the facts in this case, it is unlikely that his current 
disability is related to his injury in the service as there 
was a gap of approximately 15 years between the last 
complaint in service and the complaint from the work-related 
injury.  The examiner opined that the current disability is 
probably a new process and probably not related to his 
complaint of lumbar strain during active service.  

Initially, the Board finds that the service medical records 
show the veteran was treated on multiple occasions during 
service for low back strain.  While these records show 
examination and treatment for low back spasm and strain they 
simply do not show a chronic back disease during active 
service.  They indicate that his symptoms resolved with 
treatment at that time.  In fact, the spine and the 
musculoskeletal system were normal at the time of the 
November 1968 separation medical examination.  In the summary 
of defects section, the examiner noted a history of other 
unrelated medical problems and stated that the veteran denied 
all other significant medical history.  

In essence, the service medical records show isolated 
findings of lumbar strain and spasm, which resolved with 
treatment at that time.  38 C.F.R. § 3.303(b).  

The post-service evidence also does not show intervertebral 
disc syndrome or degenerative disc disease of the lumbosacral 
spine during the first year after service.  In fact, the 
evidence of record first contains complaints of back problems 
following an on-the-job injury in December 1982, more than 14 
years after separation from service.  Consequently, a 
presumption in favor of service connection for chronic 
disease manifest during the initial post-service year is not 
for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When the veteran was initially seen for post-service low back 
complaints in January 1983, he related a history of symptoms 
since his work-related injury in December 1982.  In multiple 
examination records and evaluation reports dated subsequent 
to the December 1982 injury, the veteran provided no history 
of ongoing or recurrent low back symptoms since active 
service.  

During the private hospitalization in September 1983 because 
of on and off low back pain radiating into the right lower 
extremity with numbness and difficulty walking, the veteran 
reported having injured his back at work in December 1982.  
When lifting something heavy he felt something pop.  
Additional private medical statements and treatment records 
dated in 1984 and 1985 include statements from the veteran 
that his low back symptoms had been present only since his 
December 1982 work-related back injury.  In a January 1985 
opinion, the veteran's treating physician stated that he was 
still treating the veteran for the work-related low back 
injury.  That physician opined that he had at least a 30 
percent permanent partial disability as a result of the 
previous work injury.  During a February 1985 VA compensation 
examination the veteran again reported having chronic low 
back symptoms with radiating pain since his work-related 
injury in December 1982.  A December 1985 statement from his 
treating physician specifically concludes that the veteran's 
hospitalization and surgery for his low back and right leg 
pain was due to the accident in 1982.  

There is simply no claim by the veteran in any of these 
records that he had had ongoing low back pain or other 
symptoms during the 14+year period following his separation 
from active service.  To the extent that he now claims he had 
ongoing back symptoms since active service, his current 
statements are inconsistent with these prior statements and 
are not credible.  The statements made to treating health 
care professionals following his December 1982 work-related 
injury are entitled to a greater degree of probative value in 
this case.  Consequently, the Board finds a continuity of 
symptomatology of low back symptoms is not shown in this 
case.  Rather, the probative evidence shows that the veteran 
has had chronic low back symptoms since his December 1982 
intercurrent work-related injury.  

The evidence establishes that the veteran has a current 
disability.  The post-service medical evidence shows he 
underwent a partial laminectomy with excision of a herniated 
nucleus pulposus at L4-L5 on the right side in November 1985.  
The post-service medical evidence also shows repeated 
diagnoses of lumbar radiculopathy and lumbar spinal stenosis.  

The final question in this case is whether there is a nexus 
between the veteran's current low back disorder, which has 
been characterized as intervertebral disc syndrome, and his 
in-service lumbar strain or any other incident or event of 
active service.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The definitive issue in this case is medical in nature; 
therefore, competent medical nexus evidence is required to 
support the claim for service connection.  While the veteran 
is competent as a layperson to relate symptoms such as pain, 
he is not competent to render a medical nexus opinion that 
relates his current disability to the in-service lumbar 
strain.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (the 
Court held that lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

The Court has recognized that the determination, of what is a 
speculative opinion, is fact specific.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  However, in Bloom the Court 
recognized that an opinion, with no clinical data or other 
rationale to support it or other evidence of record to give 
it substance, was "purely speculative."  Id.  

The evidence in support of his claim consists of the May 2000 
and January 2003 opinions from his private treating 
physician.  The evidence against his claim consists of the 
September 2003 VA examination findings and the November 2003 
VA medical opinion.  For the reasons set forth below, the 
Board finds that the VA opinion has greater probative value 
than the private medical opinions.  

In the May 2000 statement the physician opined that, if the 
veteran did have a significant problem with his back while he 
was in the military, some part of his disability should be 
considered part of his VA responsibility.  In the January 
2003 statement this physician opined that, based on his 
records and the care he had provided as well as the 
information provided in the emergency sick call of February 
5, 1968, the veteran had a chronic lumbar strain that was 
present back in 1968.  

The above opinions are not based on a review of all the 
evidence.  The May 2000 statement is speculative and is 
premised on the severity of the veteran's in-service back 
problems without a review of the evidence.  The January 2000 
statement is based on the physician's own treatment and only 
one service medical record.  The physician does not account 
for the fact that a physical examination prior to separation 
from active service did not disclose continued back problems 
at that time.  The physician did not account for the fact 
that the evidence did not disclose continued complaints of 
low back pain or other symptoms until many years later.  
Moreover, this physician did not account for the fact that 
all the medical evidence dated contemporaneous with the 
veteran's December 1982 work-related injury includes a 
medical history from the veteran that his symptoms began 
following that injury.  There was no indication in these 
records that the veteran had been having continued back 
symptoms since active service.  The Board finds that this 
evidence is not entitled to a high degree of probative value 
because it is based on an inaccurate factual history provided 
by the veteran and it does not include independent reasons 
for the conclusions that are based on the objective findings 
contained in the evidence of record.  

Conversely, the VA medical opinion is entitled to a greater 
degree of probative value on the issue of causation for 
several reasons.  First, it is based on a review of all the 
evidence of record.  Second, the examiner provided specific 
support for the opinion rendered, which is based on the 
evidence.  For example, the examiner noted that, at the time 
the veteran was examined for his back pain during active 
service in 1968, he denied radiating pain in his legs, 
numbness and weakness.  The examiner noted that neurologic 
symptoms were also not shown during another examination later 
in 1968.  The examiner also stated that a thorough review of 
the post-service medical records shows the veteran did not 
complain of ongoing back problems prior to his December 1982 
post-service, work-related injury.  The examiner noted that 
the veteran had consistently stated in the records 
contemporaneous with the work-related injury that the onset 
of his back problems began as a result of that post-service 
injury.  In addition, the examiner noted that this was 
consistent with the veteran's initial application for 
nonservice-connected pension benefits in 1984, during which 
no military relation was claimed.  

Based on a physical examination and for the reasons cited 
above, the examiner stated that, given the facts in this 
case, it is unlikely that his current disability is related 
to his injury in the service as there was a gap of 15 years 
between the last complaint in service and the newest 
complaint from the work-related injury.  The examiner opined 
that the current disability is probably a new process and 
probably not related to his complaint of lumbar strain during 
active service.  The Board finds that this opinion is 
entitled to a high degree of probative value for the reasons 
provided.  The Board also finds that it constitutes the 
persuasive evidence in this case.  

For these reasons, the Board finds that the veteran was 
treated for acute low back strain during active service and a 
chronic low back disease is not shown during active service 
or during the initial post-service year.  The Board finds 
that the probative evidence shows that there was no 
continuity of low back symptoms prior to the veteran's 
intercurrent, post-service, work-related back injury.  
Finally, the Board finds that the competent and probative 
medical evidence of record establishes that the veteran's 
post-service intervertebral disc syndrome is the result of a 
post-service work-related injury and not attributable to back 
strain or any other incident or event of active service.   
The Board concludes that the preponderance of the evidence 
does not support a conclusion that intervertebral disc 
syndrome was incurred or aggravated during active military 
service.  Accordingly, the claim is denied.


ORDER

Service connection for intervertebral disc syndrome is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



